                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                    ____________

CHIARA MEATTELLI,

       Petitioner,                                     CASE NO.

v.

GOOGLE LLC d/b/a YOUTUBE

       Respondent.


C. Christopher Newberg (P79025)
RODENHOUSE LAW GROUP P.C.
Attorney for Petitioner
678 Front Avenue NW, Suite 176
Grand Rapids, MI 49504
(616) 451-4000
chris@rodenhouselaw.com


    CHIARA MEATTELLI’S REQUEST TO THE CLERK FOR ISSUANCE OF
 SUBPOENA TO GOOGLE LLC D/B/A YOUTUBE PURSUANT TO 17 U.S.C. § 512(H)

       Petitioner, Chiara Meattelli, by and through her undersigned counsel of record, hereby

requests that the Clerk of this Court issue a subpoena to Google LLC d/b/a YouTube to identify

alleged infringers at issue, pursuant to the Digital Millennium Copyright Act (“DMCA”), 17

U.S.C. § 512(h) (the “DMCA Subpoena”). The proposed DMCA Subpoena is attached hereto as

Exhibit 1.

       The DMCA Subpoena is directed to Google LLC d/b/a YouTube, the internet service

provider to which the user and/or YouTube channel, “ChiarAss MeattelLicker,” posted content

that infringes on copyrights held by Petitioner.

       Petitioner has satisfied the requirements for the issuance of a subpoena pursuant to 17

U.S.C. § 512(h) by submitting the following documents with this request:

                                                   1
       1. The proposed DMCA Subpoena (with cover letter), attached as Exhibit 1;

       2. A copy of the notification described by 17 U.S.C. § 512(c)(3)(A), attached as Exhibit

          2; and

       3. A sworn declaration to the effect that the purpose for which the subpoena is sought is

          to obtain the identity of an alleged infringer and that such information will only be used

          for the purpose of protecting rights under the DMCA, attached as Exhibit 3.

       Because Petitioner has complied with the statutory requirements, Petitioner respectfully

requests that the Clerk expeditiously issue and sign the proposed DMCA Subpoena, pursuant to

17 U.S.C. 512(h)(4).

                                                     Respectfully submitted,

                                                     RODENHOUSE LAW GROUP, P.C.




Date: May 5, 2020                                    /s/ C. Christopher Newberg____
                                                     C. Christopher Newberg (P79025)
                                                     Attorney for Petitioner
                                                     678 Front Ave. NW, Suite 176
                                                     Grand Rapids, MI 49504
                                                     Phone: (616) 451-4000
                                                     Email: chris@rodenhouselaw.com




                                                2
